DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the refractive index of the refractive index layer”.  It is not clear which refractive index layers recited in claim 1 (A)-(D) applicant is referring to.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bujard et al. (EP2217665 B1, August 18, 2010, cited in IDS) (“Bujard” hereunder) in view of Shimizu et al. (US 20120091702 A1, published April 19, 2012) (“Shimizu” hereunder). 
Bujard discloses interference pigments having platelet shaped substrates and a layer structure comprising at least SnO2/TiO2 (Mo) /SnO2/TiO2 (Mo).  See paragraph 
[0097].  The reference teaches that the individual TiO2 and SnO2 layers have a high refractive index.  See [0040].  The reference further teaches that the particle size of the flakes having median particle size of 24-40 microns are preferred.  See [0076]; instant claim 1. 
	Amended claim 1 requires that the layers (B) and (D) are refractive index layers which consist of undoped TiO2. 
Bujard teaches that the TiO2 layer (layer B and/or D) is doped with elements mobidium and/or tungsten.  See [0013].  The reference teaches “[i]n case of TiO2 it was found that doping of the metal oxide layer can result in an improved photostability and densitifcation.”  
However, the present invention is viewed obvious over prior art’s broad disclosure instead of preferred embodiments.  See MPEP 2123.   “ The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.).
In this case, doping titanium dioxide used in multi-layered pigments teaches and suggests undoped titanium dioxide as pigments is old and well known.  Although Bujard suggests undoped titanium dioxide would yield more an inferior product, using such is not novel or obvious, absent unexpected results. 
Regarding claims 2, 3 and 6, the reference teaches that the pigments have a substrate selected from natural or synthetic mica, Al2O3, silica flakes or glass flakes.  See [0037, 0097].  
Regarding claim 4, the reference particularly teaches “SiO2, SiO2/SiOx/SiO2. . . having on top of the substrate a layer (a)”, suggests that the aforementioned substrates including glass flakes coated with SiO2 or the SiO2/SiOx/SiO2. See [0059].  
Regarding claim 7, the reference teaches that the thickness of the TiO2 or TiO2(Mo) layers is within the ranges of 20-200 nm and especially 50-150 nm; the thickness of the SnO2 layer is in general in the range of 1-20 nm, especially 1-10 nm.  See [0101]. Thus, the sum of the layers would meet the presently claimed range of less than or equal to 300 nm.  
Regarding claim 15, Bujard teaches that titanium dioxide and tin oxide are among the dielectric material having a high refractive index of greater than about 2.2.  See [0049].  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 8 and 15 have been considered but are moot in view of the new grounds of rejection as indicated above. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617